Citation Nr: 1234892	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-18 814	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to November 28, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD) with major depression, to include on the basis of clear and unmistakable error in a January 21, 2004 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The October 2008 rating decision granted the Veteran's claim of entitlement to service connection for PTSD with major depression and assigned a 50 percent disability evaluation, effective March 27, 2008.  The Veteran disagreed with the effective date assigned, and a subsequent, June 2010 rating decision granted an effective date of November 28, 2007.  The Veteran continued to disagree, asserting that the initial denial of his claim in January 2004 was erroneous, and, therefore, service connection should be granted as of the date his claim was received in 2003.


FINDING OF FACT

On June 16, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


